Citation Nr: 1605785	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for fibromyalgia.  

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder.

3  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to January 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburg, Pennsylvania.

The Veteran testified at Central Office hearings before the undersigned in November 2010 and August.  Transcripts of the hearings have been associated with the record.  

The issues of entitlement to an increased rating for adjustment disorder and entitlement to TDIU were remanded by the Board in February 2011.  

The record before the Board consists of paper claims files as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to special monthly compensation due to the need for the aid and attendance of another was raised at the August 2015 Central Office hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In December 2013, the RO proposed to reduce the disability rating assigned for the Veteran's service-connected fibromyalgia from 40 percent to a noncompensable rating.  In May 2015, the RO reduced the disability rating as proposed.  In July 2015, the Veteran's representative submitted a timely notice of disagreement with the May 2015 reduction action.  To date, VA has not issued a statement of the case on this issue.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The issue of entitlement to restoration of a 40 percent rating for fibromyalgia must be remanded by the Board to allow the RO or the AMC to issue a statement of the case on this claim.  

The RO reduced the Veteran's fibromyalgia rating solely based on his failure to appear for a scheduled VA examination.  The Board wants to put the RO on notice that the letter informing the Veteran of the fibromyalgia examination was sent to the wrong address.  Furthermore, VA had notice prior to issuance of the letter that the Veteran's address had changed.  Any notice from VA should be sent to the correct address.  

The TDIU issue is inextricably intertwined with the fibromyalgia issue being remanded.  Therefore, it must also be remanded.  That being the case, the RO should undertake all indicated development to obtain any outstanding records pertaining to treatment of the Veteran's service-connected disabilities during the period of the claim.  Since the records obtained could include records pertaining to the adjustment disorder, the adjustment disorder issue must also be remanded.

Accordingly, the case is REMANDED to the RO for the following actions:


1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Issue a statement of the case addressing the claim of entitlement to restoration of a 40 percent rating for fibromyalgia.  The Veteran must be advised of the requirements to perfect an appeal with respect to this new issue.  

3.  If the Veteran perfects the appeal regarding the claim for restoration of a 40 percent rating for fibromyalgia the RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his service-connected fibromyalgia.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.  Notice of the examination must be sent to the Veteran's most current address of record.

4.  The RO should also undertake any indicated development with respect to the issues on appeal.  

5.  Then, the RO should readjudicate the issues on appeal to include the claim of entitlement to restoration of a 40 percent rating for fibromyalgia, if the Veteran's perfects this appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






